Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT, dated as of February 21, 2013 (this  Agreement ) is made by and between SANUWAVE HEALTH, INC., (the  Company ) a Nevada corporation with a principal place of business at 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia 30022, and JOSEPH CHIARELLI, an individual resident of the State of New Jersey residing at (the  Employee ). INTRODUCTION The Employee and the Company desire to set forth in this Agreement the terms upon which the Employee will be employed by the Company. NOW THEREFORE , the parties hereby agree as follows: 1.
